IN THE UNITED sTATEs DISTRICT coURT
FoR THE DISTRICT oF MoNTANA F § §

 

BILLINGS DIVISION

UCTl 1 2018
C|erk, U S District Court
District _O_f Montana
UNITED sTATEs oF AMERICA, B"“"gs
CR 18-36-BLG-SPW
.Plaintiff,
vs. OPINION AND ORDER

JEROME LAWRENCE WIGMORE,

Defendant.

 

 

Before the Court is Defendant Jerorne Lawrence Wigmore’s motion to
suppress evidence seized inside his hotel room. (Doc. 28). A hearing was held on
October 5, 2018. The Court heard testimony from Deputy United States Marshal
David Wollschlager, Deputy United States Marshal Patrick Schally, Montana
Probation Officer Laura McKee, Montana Probation Officer Jayson Baxter, and
Gigi Guzman. Ai°cer considering the facts and relevant law, the Court denies the
motion.

I. Facts

In August 2011, in Rosebud County, Wigmore was convicted and sentenced
to prison for assaulting someone with a weapon. (Doc. 31-1 at 1-9). Due to the
nature of his offense, Wigmore Was required to register as a violent offender.

(Doc. 31-1 at 7). Upon his release from prison in 2015, Wigrnore began serving a

term of probation (Doc. 33-3 at 6). As a condition of probation, Wigmore was
subject to the following provision:

Search of Person or Property: Upon reasonable suspicion, as

ascertained by a Probation/Parole Offlcer, my person, vehicle, and/or

residence may be searched at any time, day or night, including my

place of employment, Without a warrant by a Probation/Parole

Offlcer, ISP Officer or Law Enforcement Officer (at the direction of

the Probation/Parole, ISP Officer). Any illegal property or contraband

will be seized and may be destroyed
(Doc. 33-2 at l). On June 6, 2017 , the Rosebud County Attomey filed a petition to
revoke Wigmore’s suspended suspense. (Doc. 33-3). The petition was based on
his probation officer’s report, which stated Wigmore (1) was arrested for driving
without a license and fleeing from police after a traffic stop, (2) was being
investigated for theft of a motor bike and possession and distribution of dangerous
drugs, (3) tested positive for methamphetamine use, (4) failed to attend substance
abuse treatment, (5) failed to attend mental health treatment, and (6) failed to take
medication as prescribed (Doc. 33-3 at 6-8). Wigmore subsequently stopped
reporting to his probation officer and was placed on absconder status.

On November 13, 2017, Wigmore failed to appear for his hearing on the
petition to revoke his probation. (Doc. 33-4 at l). A bench warrant was issued for
Wigmore’s arrest. (Doc. 33-4 at l). A few days later, Wigmore was charged with

bail jumping and another arrest warrant was issued. Due to Wigmore’s violent

conviction, the warrants were referred to Montana’s Violent Offender Task Force,

which is comprised of United States Marshals, local law enforcement, and
probation officers

Deputy United States Marshal David Wollschlager was assigned Wigmore’s
case. On January 3, 2018, Wollschlager received information through a tip line that
Wigmore was residing in Billings, Montana, at the Big 5 Motel in Unit 103 G With
his girlfriend, Gigi Guzman, who managed the motel. The tipster stated Wigmore
possessed firearms and installed a surveillance system around the outside of Unit
103 G with a live feed inside the room. The tipster revealed herself to be the
daughter of Guzman and provided contact information She did not state how she
knew the information

Later on January 32 2018, Wollschlager called the daughter. The daughter
reiterated what she said in the initial tip. Wollschlager then called Guzman’s other
daughter. Guzman’s other daughter corroborated what her sister said, but added
that she had personally observed firearms in Unit 103 G.

On January 4, 2018, Wollschlager and his team conducted surveillance of
the Big 5 Motel. Wollschlager observed Wigmore entering and exiting Unit 103
G. Because he’d been informed Wigmore may be armed and the unit may have
surveillance cameras around it, Wollschlager thought it best to arrest Wigmore
outside of the unit. Wollschlager and his team approached Wigmore while he was

near a staircase, but before they could reach him, Wigmore entered Unit 103 G and

closed the door behind him. Wollschlager did not know if Wigmore had seen him
or not. Wollschlager and his team approached Unit 103 G, knocked on the door,
and stated “police with a warrant.” Wollschlager spent about a minute knocking
on the door.

Wollschlager observed a hidden surveillance camera pointed at his location
and determined the team needed to breach the door quickly for safety purposes.
The team tried repeatedly to breach the door with a battering ram but were
unsuccessful because the door was fortified Shortly thereafter, Wigmore could be
heard yelling he was coming out. Wigmore exited Unit 103 G through a side door
connected to the lobby, wearing only his underwear and a t-shirt. Wigmore was
immediately handcuffed Because it was winter, Wollschlager entered Unit 103 G
to retrieve pants, shoes, and a jacket for Wigmore. Wollschlager conducted a
protective sweep of the residence before locating Wigmore’s clothes.
Wollschlager did not observe any contraband during the protective sweep.

When Wollschlager emerged from Unit 103 G, Montana probation officer
Jayson Baxter authorized a probation search of the unit. During the probation
search, the team located two firearms inside a black case hidden from Sight.

II. Legal standard
Warrantless searches inside a home are presumptively unreasonable Payton

v. New York, 445 U.S. 573, 586 (1980). An exception to the warrant requirement

exists in cases involving a probationer subject to a search condition. A warrantless
search of a probationer’s horne does not violate the Fourth Amendment if, after
evaluating the circumstances of the particular case, the Court determines the search
was “reasonable.” United States v. Lara, 815 F.3d 605, 610 (9th Cir. 2016). In
doing So, the Court balances, “on the one hand, the degree to which [the search]
intrudes upon an individual’s privacy, and, on the other, the degree to which [the
search] is needed for the promotion of legitimate governmental interests.” United
States v. King, 736 F.3d 805, 808 (9th Cir. 2013) (quoting United States v. Knights,
534 U.S. 112, 119 (2001)). The probation search condition is “a salient
circumstance” in the balancing of interests King, 736 F.3d at 808 (citing Knights,
534 U.S. at 118). So, too, is the government’s interest in protecting the public
from probationer recidivism, discovering criminal activity, and a probationer’s
successful completion of probation. King, 736 F.3d at 809.
III. Discussion

Wigmore argues the evidence should be suppressed for two reasons. First,
Wigmore argues the protective sweep was illegal. Second, Wigmore argues the
probation search was illegal. The Court does not address the first argument
because no evidence or contraband was observed or seized during the protective
sweep, and, as discussed below, the probation search was a valid search

independent of the protective sweep.

To determine whether the probation search was reasonable, the Court must
weigh Wigmore’s privacy interests against the government’s legitimate interests.
King, 736 F.3d at 808.

On one side of the balance is Wigmore’s privacy interest. Wigmore, as a
probationer, has a higher privacy interest than that of a parolee, but a lower
expectation of privacy than someone who has completed probation or who has
never been convicted of a crime. Lara, 815 F.3d at 610 (citing Samson v.
California, 547 U.S. 843, 850 (2006)). Wigmore’s privacy interest is lower still
than a non-violent probationer’s because Wigmore is serving probation for a
serious violent offense. Lara, 815 F.3d at 610. Thus, although his expectation of
privacy is not insubstantial, it is significantly diminished Lara, 815 F.3d at 610;
see also Knights, 534 U.S. at 121.

Turning to Wigmore’s search condition, the language permits a probation
officer, or law enforcement at the direction of a probation officer, to conduct
searches of his residence based on “reasonable suspicion.” (Doc. 33-2 at l).
Although Wigmore’s privacy interest is not determined solely by the search
condition, the search condition’s specific language is given considerable weight.
See King, 736 F.3d at 810 (upholding suspicionless search of violent probationer
subject to a suspicionless search condition); Lara, 815 F.3d at 610-ll

(suspicionless search of cell phone conducted pursuant to suspicionless search

condition was not reasonable because condition did not specifically mention cell
phones); United States v. Howard, 447 F.3d 1257, 1262 (9th Cir. 2006) (construing
search condition to apply only to defendant’s “residence” because of search
condition’s “clear and explicit language.”) (overruled on other grounds).

On the other side of the balance is the government’s legitimate interests in
combating recidivism, discovering criminal activity, and the reintegration of
probationers King, 736 F.3d at 809. The strength of these interests depends on
the degree to which the government has a specific reason to suspect that a
probationer is reoffending or jeopardizing his reintegration into the community.
Lara, 815 F.3d at 612. The more serious the allegation is, the more strength these
interests have in justifying the search. Lara, 815 F.3d at 612 (contrasting the
Knights and King probationers, who officers suspected of arson and homicide,
respectively, from the Lara probationer, who had missed a meeting with his
probation officer).

On the balance, the Court holds the search of Wigmore’s residence was
reasonable First, Wigmore’s violent probationer status, and the “reasonable
suspicion” standard included in his search condition, significantly reduced his
expectation of privacy. Second, the government’s interest in searching his
residence was particularly strong because the evidence indicated Wigmore was

recidivating and endangering the community. When Baxter ordered the probation

search, the government knew Wigmore (1) was a violent felon convicted of
assaulting someone with a weapon, (2) racked up multiple alleged probation
violations, including a recent arrest for running away from the police, (3) was
being investigated for theft and possession and distribution of methamphetamine,
(4) absconded from probation, (5) jumped bail, and (6) refused to answer the door
when law enforcement knocked and announced they had a warrant. Further, the
government received tips from Guzman’s daughters that Wigmore had firearms in
the residence. The tips were fairly reliable because the daughters identified
themselves, one of them personally observed the firearms, and Wollschlager
corroborated parts of the tip, such as that Wigmore lived in Unit 103 G and
installed surveillance around the unit. See Florida v. J.L., 529 U.S. 266 (2000)
(anonyrnity of informant); United States v. Ter)y-Crespo, 356 F.3d 1170 (9th Cir.
2004) (whether informant’s knowledge was first-hand or second-hand); Alabama
v. White, 496 U.S. 325 (1990) (independent police corroboration of inforrnation).
In short, the reliable information that Wigmore had guns in the residence and
was recidivating overcomes Wigmore’s expectation of privacy in his home as a
violent probationer subject to a “reasonable suspicion” search condition.
Therefore, the warrantless search of Wigmore’s residence pursuant to his status as

a violent probationer was reasonable under the Fourth Amendment.

IV.

Conclusion and order

Wigmore’s motion to suppress (Doc. 28) is denied

HQ(_»
DATED this /@ day cf october, 22%
/~ dam

/SUSAN P. wATTERs
United States District Judge

